STICDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 02/14/2022 is acknowledged.
In addition, the applicant has elected the following species: presence of an ionic monomer, Z is substituted, and R1 is substituted and polymer chain.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because recites “Disclosed”.  Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the steps", “the presence”, and “the mixture” in lines 7, 8, and 9.  There is insufficient antecedent basis for this limitation in the claim. All claims dependent of claim 1 are also rejected.

The term “radical” and “continuously” in claims 1, 2, 3, and 4 are relative term which renders the claim indefinite. The term “radical" and "continuously" is not defined 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims is indefinite because the term “optionally”  used in Formula (I) is an ambiguous term in which a list of potential alternatives arises from Formula (I) making the claim confusing and therefore, indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by view of Destarac et al. (US 2015/0057411 A1) (“Destarac” herein).

(Claims contain only selected species)

Claim 1
Destarac discloses a polymer dispersion, as best understood based on the indefiniteness above, comprising: 
 	a) 2 to 30 weight percentage of a water soluble copolymer;
 	b) 10 to 50 weight percentage of a water soluble salt;
 	c) 0 to 5 weight percentage of a polyol; and
 	d) water;
weight percentages are based on total weight of the polymer dispersion; wherein said copolymer is obtained by a process comprising the steps of-:
 	(A) an ionic charged polymeric dispersant is prepared from at least an ionic
monomer in the presence of a radical polymerization control agent to obtain a
living polymer,
 	(B) said living polymer is charged into an aqueous solution comprising a
nonionic monomer, and an ionic monomer, the mixture is then
subject to continuous polymerization to obtain said copolymer (i.e.  2-acrylamido-2-methylpropane sulfonic acid :corresponds to an ionic monomer &  N,N-dimethylacrylamide: corresponds to a nonionic monomer) [0015-0020, 0030,0093, 00117-0118, 0210-0213, 0239]
 	Since Destarac discloses the same polymer dispersion comprising  a copolymer comprising a monomer such as a 2-acrylamido -2methylpropane sulfonic acid and monomer such as N, N, dimethylacrylamide and, it would be an ionic monomer and a nonionic monomer that would polymerize to the copolymer. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).	

Claim 2
Destarac discloses the polymer dispersion according to claim 1.  King however does not explicitly disclose, wherein said radical polymerization control agent is a compound bearing a thiocarbonylthio group [0020]
				
    PNG
    media_image1.png
    27
    90
    media_image1.png
    Greyscale


Claim 3
Destarac discloses the polymer dispersion according to claim 1, wherein said radical polymerization control agent is according to general formula (I):

				
    PNG
    media_image2.png
    110
    163
    media_image2.png
    Greyscale

herein: Z represents:
	— a hydrogen atom,
	— a chlorine atom,
	— an optionally substituted alkyl or optionally substituted aryl radical,
— an optionally substituted heterocycle,
	— an optionally substituted alkylthio radical,
	— an optionally substituted arylthio radical,
	— an optionally substituted alkoxy radical,
	— an optionally substituted aryloxy radical,
 	— an optionally substituted amino radical,
	— an optionally substituted hydrazine radical,
— an optionally substituted alkoxycarbonyl radical,
	— an optionally substituted aryloxycarbonyl radical,
	— an optionally substituted carboxyl or acyloxyl radical,
	— an optionally substituted aryloxy radical,
	— an optionally substituted carbamoyl radical,
	— acyano radical,
	— adialkyl- or diaryl-phosphonato radical,
	— adialkyl-phosphinato or diaryl-phosphinato radical, or
	— a polymer chain;

and R: represents:
	— an optionally substituted alkyl, acyl, aryl, aralkyl, alkene or alkyne group,
	— a saturated polymer chain. [0049-0075]

Claim 4
Destarac discloses the polymer dispersion according to  claim 1, wherein said radical polymerization control agent is a compound chosen from the group consisting of
xanthate, trithiocarbonate, dithiocarbamate and dithiocarbazate.  [0035-0039]

Claim 5
Destarac discloses a polymer dispersion comprises: 
	a) 2 to 30 weight percentage of a water soluble copolymer;
	b) 10 to 50 weight percentage of a water soluble salt;
	c) 0 to 5 weight percentage of a polyol; and
	d) water;
	weight percentages are based on total weight of the polymer dispersion;
wherein said copolymer comprises (i) a block of an ionic charged polymeric
dispersant at one terminal; and (ii) a block of a nonionic monomer, containing an ionic monomer (i.e.  2-acrylamido-2-methylpropane sulfonic acid :corresponds to an ionic monomer &  N,N-dimethylacrylamide: corresponds to a nonionic monomer) [0015-0020, 0030,0093, 00117-0118, 0210-0213, 0239]
 	Since Destarac discloses the same polymer dispersion comprising  a copolymer comprising a monomer such as a 2-acrylamido -2methylpropane sulfonic acid and monomer such as N, N, dimethylacrylamide and, it would be a copolymer comprising of  a block of an ionic charged polymeric dispersant at one terminal; and a block of a nonionic monomer, containing an ionic monomer.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 6
Destarac discloses the polymer dispersion according to claim 5, wherein said ionic charged polymeric dispersant is an anionic charged polymeric dispersant prepared from at least an anionic monomer according to general formula (II):

    PNG
    media_image3.png
    195
    476
    media_image3.png
    Greyscale

(2-acrylamido-2-methylpropane sulfonic acid) [0118]  

Claim 7
Destarac discloses the polymer dispersion according to claim 5, wherein said nonionic
monomer is according to general formula (III):

    PNG
    media_image4.png
    191
    475
    media_image4.png
    Greyscale

(i.e. N,N-dimethylacrylamide; corresponds to a nonionic monomer) [0093] 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4, and 5 of copending Application No. 17/099,955 (“’955” herein) (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blair et al. (US 2003/0191030 A1) use Of Dispersion Polymers As Friction Reducers In Aqueous Fracturing Fluids teaches A method of reducing friction resulting from turbulent flow in an aqueous fracturing fluid in an oil field fracturing process comprising adding to the aqueous fracturing fluid an effective friction-reducing amount of one or more dispersion polymers, wherein the dispersion polymer is composed of from about 5 to about 95 mole percent of one or more nonionic monomers and from about 95 to about 5 mole percent of one or more cationic or anionic monomers and has a molecular weight of at least 100,000, Cheng (US 8,640,774 B1) Method Of Treating A Formation teaches A method of treating a portion of a subterranean formation that includes: providing a water-in-oil emulsion, inverting the water-in-oil emulsion to form a friction reducing treatment solution, and introducing the treatment solution into the portion of the subterranean formation. The water-in-oil emulsion has an oil phase, an aqueous phase and surfactants. The oil phase (O) and an aqueous phase (A) are present at an O/A ratio of from about 1:8 to about 10:1. The oil phase is present as a continuous phase and contains an inert hydrophobic liquid. The aqueous phase is .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SILVANA C RUNYAN/           Primary Examiner, Art Unit 3674                                                                                                                                                                                             	03/04/2022